Exhibit 10.4

 

BORROWER PLEDGE AGREEMENT

 

PLEDGE AGREEMENT (this “Pledge Agreement”), dated as of June 22, 2010, between
American Wagering, Inc., a Nevada corporation ( “Pledgor”), and Alpine Advisors
LLC (“Lender”) ( “Secured Party”).

 

WHEREAS, Pledgor has entered into a Loan Agreement dated as of June 22, 2010 (as
amended, supplemented, restated or otherwise modified and in effect from time to
time, the “Loan Agreement”), with Secured Party, pursuant to which, among other
things, Secured Party has agreed, in its sole discretion, to make loans to
Pledgor upon the terms and subject to the conditions specified in the Loan
Agreement;

 

WHEREAS, in order to secure all Obligations, Pledgor has agreed to execute and
deliver to Secured Party a pledge agreement in substantially the form hereof;

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

Section 1.               DEFINITIONS.

 

1.01.        Definition of Terms Used Herein Generally.  All capitalized terms
used but not defined herein shall have the meanings set forth in the Loan
Agreement.  All terms used herein and defined in the NVUCC shall have the same
definitions herein as specified therein; provided, however, that if a term is
defined in Article 9 of the NVUCC differently than in another Article of the
NVUCC, the term has the meaning specified in Article 9 of the NVUCC.

 

1.02.        Definition of Certain Terms Used Herein.  As used herein, the
following terms shall have the following meanings:

 

“Indemnified Party” shall have the meaning assigned to such term in
Section 8.04.

 

“event” shall have the meaning assigned to such term in Section 8.03(a).

 

“Lien” shall mean any security interest, mortgage, lien, encumbrance or adverse
claim, and any financing statement or similar document filed in respect of same.

 

“Loan Agreement” shall have the meaning assigned to such term in the preliminary
statement of this Pledge Agreement.

 

“Pledged Collateral” shall have the meaning assigned to such term in
Section 2.01.

 

“Pledged Securities” shall have the meaning assigned to such term in
Section 2.02(b).

 

“NVUCC” shall mean the Uniform Commercial Code as in effect in the State of
Nevada from time to time.

 

“Securities Act” shall have the meaning assigned to such term in
Section 8.01(d).

 

“Security Interests” shall have the meaning assigned to such term in Section 7.

 

“UCC” means the Uniform Commercial Code as in effect in any jurisdiction (except
as otherwise contemplated in Section ).  References to particular sections of
Article 9 of the UCC shall be, unless otherwise indicated, references to Revised
Article 9 of the UCC adopted and effective in certain jurisdictions on or after
July 1, 2001.

 

1

--------------------------------------------------------------------------------


 

1.03.        Rules of Interpretation.  References to “sections”, “Exhibits” and
“Schedules” shall be to Sections, Exhibits and Schedules, respectively, of this
Pledge Agreement unless otherwise specifically provided.  Any of the terms
defined in this 0 may, unless the context otherwise requires, be used in the
singular or the plural depending on the reference.  All references to statutes
and related regulations shall include (unless otherwise specifically provided
herein) any amendments of same and any successor statutes and regulations.

 

Section 2.               PLEDGE.

 

2.01.        Grant of Security Interest.  To secure the payment or performance,
as the case may be, in full of the Obligations,  whether at stated maturity, by
acceleration or otherwise, Pledgor hereby pledges to Secured Party, and grants
to Secured Party a first priority and exclusive Security Interest in, the
collateral described in Section 2.02 (collectively, the “Pledged Collateral”).

 

2.02.        Description of Pledged Collateral.

 

(a)   The Pledged Collateral is described as follows and on any separate
schedules at any time furnished by Pledgor to Secured Party (which schedules are
hereby deemed part of this Pledge Agreement):

 

(i)            all right, title and interest of Pledgor as a holder (whether now
or in the future) in (x) shares or other equity interests in any corporations
(including, without limitation, those corporations described on Schedule 1
hereto), or any warrants to purchase or depositary shares or other rights in
respect of any such interests, and (y) all shares of stock, certificates,
instruments or other documents evidencing or representing the same;

 

(ii)           all right, title and interest of Pledgor in and to all present
and future payments, proceeds, dividends, distributions, instruments,
compensation, property, assets, interests and rights in connection with or
related to the collateral listed in clause (i) above, and all monies due or to
become due and payable to Pledgor in connection with or related to such
collateral or otherwise paid, issued or distributed from time to time in respect
of or in exchange therefor, and any certificate, instrument or other document
evidencing or representing the same (including, without limitation, all proceeds
of dissolution or liquidation); and

 

(iii)          all proceeds of all of the foregoing, of every kind, and all
proceeds of such proceeds.

 

(b)   The shares of stock, certificates, instruments or other documents
evidencing or representing the foregoing shall be collectively referred to
herein as the “Pledged Securities”.

 

2.03.        Delivery of Certificates, Instruments, Etc.

 

(a)   Pledgor shall deliver to Secured Party:

 

(i)            all original shares of stock, certificates, instruments and other
documents evidencing or representing the Pledged Collateral concurrently with
the execution and delivery of this Pledge Agreement, and

 

(ii)           the original shares of stock, certificates, instruments or other
documents evidencing or representing all Pledged Collateral within ten (10) days
after Pledgor’s receipt thereof.

 

2

--------------------------------------------------------------------------------


 

(iii)          All Pledged Securities that are certificated securities shall be
in bearer form or, if in registered form, shall be issued in the name of Secured
Party or endorsed to Secured Party or in blank.

 

2.04.        Registration.  At any time and from time to time, Secured Party may
cause all or any of the Pledged Securities to be transferred to or registered in
its name or the name of its nominee or nominees.

 

2.05.        Authorization to File Financing Statements.  Pledgor hereby
irrevocably authorizes Secured Party at any time and from time to time to file
in any jurisdiction in which the UCC has been adopted any initial financing
statements and amendments thereto that (a) describe the Pledged Collateral, and
(b) contain any other information required by part 5 of Article 9 of the UCC for
the sufficiency or filing office acceptance of any initial financing statement
or amendment, including (i) whether Pledgor is an organization, the type of
organization and any organization identification number issued to Pledgor. 
Pledgor agrees to furnish any such information to Secured Party promptly upon
request.  Pledgor also ratifies its authorization for Secured Party to have
filed in any UCC jurisdiction any like initial financing statements or
amendments thereto if filed prior to the date hereof.

 

Section 3.               REPRESENTATIONS AND WARRANTIES OF PLEDGOR.

 

Pledgor hereby represents and warrants to Secured Party that:

 

3.01.        Pledgor’s Legal Status.  (a) Pledgor is an individual or an
organization, as set forth in Schedule 1 hereto; (b) if Pledgor is an
organization, such organization is of the type, and is organized in the
jurisdiction, set forth in Schedule 1 hereto; and (c) Schedule 1 hereto sets
forth Pledgor’s organizational identification number or states that Pledgor has
none.

 

3.02.        Pledgor’s Legal Name.  Pledgor’s exact legal name is that set forth
in Schedule 1 hereto and on the signature page hereof. If Pledgor is a trust or
a trustee acting on behalf of a trust, Schedule 1 sets forth the name of the
trust in its organic documents or if the trust has no name, the name of the
trustee and the settlor of the trust and additional information sufficient to
distinguish the trust from other trusts having one or more of the same settlors.

 

3.03.        [Reserved]

 

3.04.        Authority; Binding Obligation; No Conflict.  Pledgor has full power
and authority to execute, deliver and perform its obligations in accordance with
the terms of this Pledge Agreement and to grant to Secured Party the Security
Interest in the Pledged Collateral pursuant hereto, without the consent or
approval of any other person or entity other than any consent or approval which
has been obtained and is in full force and effect.  This Pledge Agreement has
been duly authorized, executed and delivered by Pledgor and is the legally valid
and binding obligation of Pledgor, enforceable against Pledgor in accordance
with its terms , except as enforcement may be limited by bankruptcy, insolvency,
reorganization, moratorium, or similar laws or equitable principles relating to
or limiting creditor’s rights generally.  The granting to Secured Party of the
Security Interest in the Pledged Collateral hereunder, the execution by Pledgor
of this Pledge Agreement and the performance by Pledgor of its obligations
hereunder do not and will not (a) result in the existence or imposition of any
Lien nor obligate Pledgor to create any Lien (other than such Security Interest)
in favor of any person or entity over all or any of its assets; (b) conflict
with any agreement, mortgage, bond or other instrument to which Pledgor is a
party or which is binding upon Pledgor or any of its assets; (c) conflict with
Pledgor’s certificate of incorporation, by-laws, or other organizational or
charter documents; or (d) conflict with any law, regulation or judicial order
binding on Pledgor or any of the Pledged Collateral.

 

3.05.        Title to Collateral.  The Pledged Collateral is owned by the
Pledgor free and clear of any Lien, except for Liens expressly permitted by the
Loan Agreement. The Pledgor has not filed or

 

3

--------------------------------------------------------------------------------


 

consented to the filing of (a) any financing statement or analogous document
under the UCC or any other applicable laws covering any Pledged Collateral,
(b) any assignment in which the Pledgor assigns any Pledged Collateral or any
security agreement or similar instrument covering any Pledged Collateral with
any foreign governmental, municipal or other office, which financing statement
or analogous document, assignment, security agreement or similar instrument is
still in effect, except, in each case, for Liens expressly permitted pursuant to
the Loan Agreement.

 

3.06.        Pledged Collateral.  Set forth on Schedule 1 hereto is a complete
and accurate list and description of all the Pledged Collateral.

 

3.07.        Percentage Ownership.  The Pledged Securities of each issuer
specifically identified on Schedule 1 hereto constitute, and until all
Obligations have been irrevocable paid in cash and performed in full shall
continue to constitute, the percentage of the outstanding equity of each such
issuer as indicated on Schedule 1 hereto.

 

3.08.        [Reserved]

 

3.09.        Due Authorization, Etc., of Stock; Not Margin Stock.  The Pledged
Securities listed on Schedule 1 hereto have been duly authorized and validly
issued and are fully paid and non-assessable and are not subject to any options
to purchase or similar rights of any person, and none of the Pledged Securities
constitutes Margin Stock.

 

3.10.        Required Consents.  Except as may be required in connection with
any disposition of any portion of the Pledged Securities by laws affecting the
offering and sale of securities generally, no consent of any person (including,
without limitation, partners, shareholders or creditors of Pledgor or of any
subsidiary of Pledgor) and no license, permit, approval or authorization of,
exemption by, notice or report to, or registration, filing or declaration with,
any governmental instrumentality is required in connection with (i) the
execution, delivery, performance, validity or enforceability of this Pledge
Agreement, (ii) the perfection or maintenance of the Security Interest created
hereby (including the first priority nature of such Security Interest), or
(iii) the exercise by Secured Party of the rights provided for in this Pledge
Agreement.

 

3.11.        Nature of Security Interest.  Upon the delivery of the Pledged
Securities to Secured Party, the pledge of the Pledged Collateral pursuant to
this Pledge Agreement creates a valid and perfected first priority Security
Interest in the Pledged Collateral, securing the prompt and complete payment,
performance and observance of the Obligations.

 

Section 4.               COVENANTS OF PLEDGOR.

 

4.01.        Pledgor’s Legal Status.  Pledgor shall not change its type of
organization, jurisdiction of organization or other legal structure.

 

4.02.        Pledgor’s Name.  Without providing at least 30 days prior written
notice to Secured Party, Pledgor shall not change its name.

 

4.03.        Pledgor’s Organizational Number. Without providing at least 30 days
prior written notice to Secured Party, Pledgor shall not change its
organizational identification number if it has one.  If Pledgor does not have an
organizational identification number and later obtains one, Pledgor shall
forthwith notify Secured Party of such organizational identification number.

 

4.04.        [Reserved]

 

4

--------------------------------------------------------------------------------


 

4.05.        Title to Collateral.  (a) Except for the Security Interest herein
granted, Pledgor shall be the owner of the Pledge Collateral free from any Lien,
and Pledgor, at its sole cost and expense, shall defend the same against all
claims and demands of all persons at any time claiming the same or any interests
therein adverse to Secured Party; and (b) Pledgor shall not sell or otherwise
dispose of, or pledge, mortgage or create, or suffer to exist a Lien on, the
Pledged Collateral in favor of any person other than Secured Party and the
inclusion of “proceeds” of the Pledged Collateral under the Security Interest
granted herein shall not be deemed a consent by Secured Party to any sale or
other disposition of any Pledged Collateral.

 

4.06.        Taxes.  Pledgor shall pay promptly when due all taxes, assessments,
governmental charges and levies upon the Pledged Collateral or incurred in
connection with the Pledged Collateral or incurred in connection with this
Pledge Agreement.

 

4.07.        Further Assurances.  Pledgor will, from time to time, at its
expense, promptly execute and deliver all further instruments and documents and
take all further action that may be necessary, or that Secured Party may
reasonably request, in order to perfect and protect any Security Interest
granted or purported to be granted hereby or to enable Secured Party to exercise
and enforce its rights and remedies hereunder with respect to any Pledged
Collateral.

 

Section 5.               VOTING RIGHTS AND CERTAIN PAYMENTS PRIOR TO EVENT OF
DEFAULT.

 

5.01.        Voting Rights Prior to an Event of Default. So long as no Event of
Default shall have occurred and be continuing, Pledgor shall be entitled to
exercise, as it shall think fit, but in a manner not inconsistent with the terms
hereof, the voting power with respect to the Pledged Collateral of Pledgor, and
for that purpose Secured Party shall (if any Pledged Securities shall be
registered in the name of Secured Party or its nominee) execute or cause to be
executed from time to time, at the expense of Pledgor, such proxies or other
instruments in favor of Pledgor or its nominee, in such form and for such
purposes as shall be reasonably required by Pledgor and shall be specified in a
written request therefor, to enable it to exercise such voting power with
respect to the Pledged Securities.

 

5.02.        Payments and Distributions.

 

(a)   In case any payments, proceeds, dividends, distributions, monies,
compensation, property, assets, instruments or rights upon or with respect to
any of the Pledged Securities is paid or payable, then and in any such event,
such sum shall be paid by Pledgor over to Secured Party promptly, and in any
event within ten (10) days after receipt thereof, to be held by Secured Party as
additional collateral hereunder.

 

(b)   In case any stock dividend shall be declared with respect to any of the
Pledged Collateral, or any shares of stock or fractions thereof shall be issued
pursuant to any stock split involving any of the Pledged Collateral, or any
distribution of capital shall be made on any of the Pledged Collateral, or any
shares, obligations or other property shall be distributed upon or with respect
to the Pledged Collateral, in each case pursuant to a recapitalization or
reclassification of the capital of the issuer thereof, or pursuant to the
dissolution, liquidation (in whole or in part), bankruptcy or reorganization of
such issuer, or to the merger or consolidation of such issuer with or into
another corporation, the shares, obligations or other property so distributed
shall be delivered by Pledgor to Secured Party promptly, and in any event within
ten (10) days after receipt thereof, to be held by Secured Party as additional
collateral hereunder subject to the terms of this Pledge Agreement, and all of
the same shall constitute Pledged Collateral for all purposes hereof.

 

5.03.        Voting Rights and Ordinary Payments After an Event of Default. 
Upon the occurrence and during the continuance of any Event of Default, all
rights of Pledgor to exercise or refrain

 

5

--------------------------------------------------------------------------------


 

from exercising the voting and other consensual rights that it would otherwise
be entitled to exercise pursuant to Section 5.01(a) hereof shall cease, and
thereupon Secured Party shall be entitled to exercise all voting power with
respect to the Pledged Securities during such an Event of Default and otherwise
to act with respect to the Pledged Collateral as outright owner thereof.

 

Section 6.               ALL PAYMENTS IN TRUST.  All payments, proceeds,
dividends, distributions, monies, compensation, property, assets, instruments or
rights that are received by Pledgor contrary to the provisions of Section 5
hereof shall be received and held in trust for the benefit of Secured Party,
shall be segregated by Pledgor from other funds of Pledgor and shall be
forthwith paid over to Secured Party as Pledged Collateral in the same form as
so received (with any necessary endorsement).

 

Section 7.               EXPENSES.  Pledgor shall pay all expenses incurred by
Secured Party in connection with the negotiation, execution, delivery,
amendment, waiver, renegotiation, enforcement or collection of this Pledge
Agreement or the exercise of remedies hereunder, including, without limitation,
reasonable attorney’s fees, advertising costs, fees and expenses of advisors and
investment bankers and other experts.  If Pledgor fails promptly to pay any
portion of the above expenses when due or to perform any other obligation of
Pledgor under this Pledge Agreement, Secured Party may, at its option, but shall
not be required to, pay or perform the same and charge Pledgor for all costs and
expenses incurred therefor, and Pledgor agrees to reimburse Secured Party
therefor on demand.  All sums so paid or incurred by Secured Party for any of
the foregoing, any and all other sums for which Pledgor may become liable
hereunder and all such costs and expenses incurred by Secured Party in enforcing
or protecting the Security Interests created under this Pledge Agreement (the
“Security Interests”) or any of its rights or remedies under this Pledge
Agreement shall be payable by Pledgor on demand, shall constitute Obligations,
shall bear interest until paid at a rate of 22% per annum, calculated on the
basis of a 360-day year prorated for the actual number of days elapsed.

 

Section 8.               REMEDIES.

 

8.01.        Disposition Upon Default and Related Provisions.

 

(a)   Upon the occurrence and during the continuance of any Event of Default,
Secured Party may exercise in respect of the Pledged Collateral, in addition to
other rights and remedies provided for herein or otherwise available to it, all
rights of voting, exercise and conversion with respect to the Pledged Collateral
and all of the rights and remedies of a secured party on default under the NVUCC
at that time (whether or not applicable to the affected Pledged Collateral) and
may also, without obligation to resort to other security, at any time and from
time to time sell, resell, assign and deliver, in its sole discretion, all or
any of the Pledged Collateral, in one or more parcels at the same or different
times, and all right, title and interest, claim and demand therein and right of
redemption thereof, on any securities exchange on which any Pledged Collateral
may be listed, or at public or private sale, for cash, upon credit or for future
delivery, and in connection therewith Secured Party may grant options.

 

(b)   If any of the Pledged Collateral is sold by Secured Party upon credit or
for future delivery, Secured Party shall not be liable for the failure of the
purchaser to purchase or pay for the same and, in the event of any such failure,
Secured Party may resell such Pledged Collateral. In no event shall Pledgor be
credited with any part of the proceeds of sale of any Pledged Collateral until
cash payment therefor has actually been received by Secured Party.

 

(c)   Secured Party may purchase any Pledged Collateral at any public sale and,
if any Pledged Collateral is of a type customarily sold in a recognized market
or is of the type that is the subject of widely distributed standard price
quotations, Secured Party may purchase such Pledged Collateral at private sale,
and in each case may make payment therefor by any means, including, without
limitation, by release or discharge of Obligations in lieu of cash payment.

 

6

--------------------------------------------------------------------------------


 

(d)   Pledgor recognizes that Secured Party may be unable to effect a public
sale of all or part of the Pledged Collateral consisting of securities by reason
of certain prohibitions contained in the Securities Act of 1933, as amended (the
“Securities Act”), or in applicable Blue Sky or other state securities laws, as
now or hereafter in effect, but may be compelled to resort to one or more
private sales to a restricted group of purchasers who will be obliged to agree,
among other things, to acquire such securities for their own account, for
investment and not with a view to the distribution or resale thereof. Pledgor
agrees that any such Pledged Collateral sold at any such private sale may be
sold at a price and upon other terms less favorable to the seller than if sold
at public sale and that each such private sale shall be deemed to have been made
in a commercially reasonable manner.  Secured Party shall have no obligation to
delay the sale of any such securities for the period of time necessary to permit
the issuer of such securities, even if such issuer would agree, to register such
securities for public sale under the Securities Act.  Pledgor agrees that
private sales made under the foregoing circumstances shall be deemed to have
been made in a commercially reasonable manner.

 

(e)   No demand, advertisement or notice, all of which are hereby expressly
waived, shall be required in connection with any sale or other disposition of
any part of the Pledged Collateral that threatens to decline speedily in value
or that is of a type customarily sold on a recognized market; otherwise Secured
Party shall give Pledgor at least ten days’ prior notice of the time and place
of any public sale and of the time after which any private sale or other
disposition is to be made, which notice Pledgor agrees is commercially
reasonable.

 

(f)    Secured Party shall not be obligated to make any sale of Pledged
Collateral if it shall determine not to do so, regardless of the fact that
notice of sale may have been given. Secured Party may, without notice or
publication, adjourn any public or private sale or cause the same to be
adjourned from time to time by announcement at the time and place fixed for
sale, and such sale may, without further notice, be made at the time and place
to which the same was so adjourned.

 

(g)   The remedies provided herein in favor of Secured Party shall not be deemed
exclusive, but shall be cumulative, and shall be in addition to all other
remedies in favor of Secured Party existing at law or in equity.

 

(h)   To the extent that applicable law imposes duties on Secured Party to
exercise remedies in a commercially reasonable manner, Pledgor acknowledges and
agrees that it is not commercially unreasonable for Secured Party (i)  to
advertise dispositions of Pledged Collateral through publications or media of
general circulation; (ii) to contact other persons, whether or not in the same
business as Pledgor, for expressions of interest in acquiring all or any portion
of the Pledged Collateral; (iii) to hire one or more professional auctioneers to
assist in the disposition of Pledged Collateral; (iv) to dispose of Pledged
Collateral by utilizing Internet sites that provide for the auction of assets of
the types included in the Pledged Collateral or that have the reasonable
capability of doing so, or that match buyers and sellers of assets; (v) to
disclaim disposition warranties, or (vi) to the extent deemed appropriate by
Secured Party, to obtain the services of brokers, investment bankers,
consultants and other professionals to assist Secured Party in the disposition
of any of the Pledged Collateral. Pledgor acknowledges that the purpose of this
clause (h) is to provide non-exhaustive indications of what actions or omissions
by Secured Party would not be commercially unreasonable in Secured Party’s
exercise of remedies against the Pledged Collateral and that other actions or
omissions by Secured Party shall not be deemed commercially unreasonable solely
on account of not being indicated in this clause (h).  Without limiting the
foregoing, nothing contained in this clause (h) shall be construed to grant any
rights to Pledgor or to impose any duties on Secured Party that would not have
been granted or imposed by this Pledge Agreement or by applicable law in the
absence of this clause (h).

 

7

--------------------------------------------------------------------------------


 

8.02.        Secured Party Appointed Attorney-in-Fact

 

(a)   To effectuate the terms and provisions hereof, Pledgor hereby appoints
Secured Party as Pledgor’s attorney-in-fact for the purpose, from and after the
occurrence and during the continuance of an Event of Default, of carrying out
the provisions of this Pledge Agreement and taking any action and executing any
instrument that Secured Party from time to time in Secured Party’s reasonable
discretion may deem necessary or advisable to accomplish the purposes of this
Pledge Agreement.  Without limiting the generality of the foregoing, Secured
Party shall, from and after the occurrence and during the continuance of an
Event of Default, have the right and power to:

 

(i)            receive, endorse and collect all checks and other orders for the
payment of money made payable to Pledgor representing any interest or dividend
or other distribution or amount payable in respect of the Pledged Collateral or
any part thereof and to give full discharge for the same;

 

(ii)           execute endorsements, assignments or other instruments of
conveyance or transfer with respect to all or any of the Pledged Collateral;

 

(iii)          exercise all rights of Pledgor as owner of the Pledged Collateral
including, without limitation, the right to sign any and all amendments,
instruments, certificates, proxies, and other writings necessary or advisable to
exercise all rights and privileges of (or on behalf of) the owner of the Pledged
Collateral, including, without limitation, all voting rights with respect to the
Pledged Securities;

 

(iv)          ask, demand, collect, sue for, recover, compound, receive and give
acquittance and receipts for moneys due and to become due under or in respect of
any of the Pledged Collateral;

 

(v)           file any claims or take any action or institute any proceedings
that Secured Party may deem necessary or desirable for the collection of any of
the Pledged Collateral or otherwise to enforce the rights of Secured Party with
respect to any of the Pledged Collateral; and

 

(vi)          generally to sell, transfer, pledge, make any agreement with
respect to or otherwise deal with any of the Pledged Collateral as fully and
completely as though Secured Party were the absolute owner thereof for all
purposes, and to do, at Secured Party’s option and Pledgor’s expense, at any
time or from time to time, all acts and things that Secured Party deems
reasonably necessary to protect, preserve or realize upon the Pledged
Collateral.

 

(b)   Pledgor hereby ratifies and approves all acts of Secured Party made or
taken pursuant to this Section 8.02 (provided, that Pledgor does not, by virtue
of such ratification, release any claim that Pledgor may otherwise have against
Secured Party for any such acts made or taken by Secured Party through gross
negligence or willful misconduct).  Neither Secured Party nor any person
designated by Secured Party shall be liable for any acts or omissions or for any
error of judgment or mistake of fact or law, except such as may result from
Secured Party’s gross negligence or willful misconduct.  This power, being
coupled with an interest, is irrevocable so long as this Pledge Agreement shall
remain in force.

 

8.03.        Secured Party’s Duties of Reasonable Care

 

(a)   Secured Party shall have the duty to exercise reasonable care in the
custody and preservation of any Pledged Collateral in its possession, which duty
shall be fully satisfied if such Pledged Collateral is accorded treatment
substantially equal to that which Secured Party accords its own

 

8

--------------------------------------------------------------------------------


 

property and, with respect to any calls, conversions, exchanges, redemptions,
offers, tenders or similar matters relating to any such Pledged Collateral
(herein called “events”),

 

(i)            Secured Party exercises reasonable care to ascertain the
occurrence and to give reasonable notice to Pledgor of any events applicable to
any Pledged Securities that are registered and held in the name of Secured Party
or its nominee,

 

(ii)           Secured Party gives Pledgor reasonable notice of the occurrence
of any events of which Secured Party has received actual knowledge, which events
are applicable to any securities that are in bearer form or are not registered
and held in the name of Secured Party or its nominee (Pledgor agreeing to give
Secured Party reasonable notice of the occurrence of any events of which Pledgor
has knowledge, which events are applicable to any securities in the possession
of Secured Party), and

 

(iii)          Secured Party endeavors to take such action with respect to any
of the events as Pledgor may reasonably and specifically request in writing in
sufficient time for such action to be evaluated and taken or, if Secured Party
reasonably believes that the action requested would adversely affect the value
of the Pledged Collateral as collateral or the collection of the Obligations, or
would otherwise prejudice the interests of Secured Party, Secured Party gives
reasonable notice to Pledgor that any such requested action will not be taken
and, if Secured Party makes such determination or if Pledgor fails to make such
timely request, Secured Party takes such other action as it deems advisable in
the circumstances.

 

(iv)          Except as hereinabove specifically set forth, Secured Party shall
have no further obligation to ascertain the occurrence of, or to notify Pledgor
with respect to, any events and shall not be deemed to assume any such further
obligation as a result of the establishment by Secured Party of any internal
procedures with respect to any securities in its possession, nor shall Secured
Party be deemed to assume any other responsibility for, or obligation or duty
with respect to, any Pledged Collateral or its use of any nature or kind, or any
matter or proceedings arising out of or relating thereto, including, without
limitation, any obligation or duty to take any action to collect, preserve or
protect its or Pledgor’s rights in the Pledged Collateral or against any prior
parties thereto, but the same shall be at Pledgor’s sole risk and responsibility
at all times.

 

(v)           Pledgor waives any restriction or obligation imposed on Secured
Party under Sections 9-207(c)(1) and 9-207(c)(2) of the NVUCC.

 

8.04.        Indemnification.  Pledgor hereby releases Secured Party and the
officers, shareholders, members, directors, employees and agents thereof (each,
an “Indemnified Party”) from any claims, causes of action and demands at any
time arising out of or with respect to this Pledge Agreement, the Obligations,
the Pledged Collateral and its use and/or any actions taken or omitted to be
taken by such Indemnified Party with respect thereto (except such claims, causes
of action and demands arising from the bad faith, gross negligence or willful
misconduct of such Indemnified Party) and Pledgor hereby agrees to hold each
Indemnified Party harmless from and with respect to any and all such claims,
causes of action and demands (except such claims, causes of action and demands
arising from the gross negligence or willful misconduct of such Indemnified
Party).

 

8.05.        Prior Recourse.  Secured Party’s prior recourse to any Pledged
Collateral shall not constitute a condition of any demand, suit or proceeding
for payment or collection of the Obligations.

 

8.06.        Secured Party May Perform.  If Pledgor fails to perform any
agreement contained herein, Secured Party may itself perform or cause
performance of such agreement, and the expenses of Secured Party incurred in
connection therewith shall be treated as provided in Section 7 hereof.

 

9

--------------------------------------------------------------------------------


 

Section 9.               SURETYSHIP WAIVERS BY PLEDGOR; OBLIGATIONS ABSOLUTE.

 

(a)   The Pledgor waives demand, notice, protest, notice of acceptance of this
Pledge Agreement, notice of loans made, credit extended, collateral received or
delivered or other action taken in reliance hereon and all other demands and
notices of any description. thereof, all in such manner and at such time or
times as the Secured Party may deem advisable.  The Secured Party shall have no
duty as to the collection or protection of the Pledged Collateral or any income
thereon, nor as to the preservation of rights against prior parties, nor as to
the preservation of any rights pertaining thereto beyond the safe custody
thereof as set forth in Section 8.03.

 

(b)   All rights of the Secured Party hereunder, the Security Interests and all
obligations of the Pledgor hereunder shall be absolute and unconditional
irrespective of (a) any lack of validity or enforceability of the Loan
Agreement, any other Loan Document, any agreement with respect to any of the
Obligations or any other agreement or instrument relating to any of the
foregoing, (b) any change in the time, manner or place of payment of, or in any
other term of, all or any of the Obligations, or any other amendment or waiver
of or any consent to any departure from the Loan Agreement, any other Loan
Document, or any other agreement or instrument, (c) any exchange, release or
non-perfection of any Lien on other collateral, or any release or amendment or
waiver of or consent under or departure from or any acceptance of partial
payment thereon and or settlement, compromise or adjustment of any Secured
Obligation or of any guarantee, securing or guaranteeing all or any of the
Obligations, or (d) any other circumstance that might otherwise constitute a
defense available to, or a discharge of, the Pledgor in respect of the or this
Pledge Agreement.

 

Section 10.             MARSHALLING.  Secured Party shall not be required to
marshal any present or future collateral security (including but not limited to
this Pledge Agreement and the Pledged Collateral) for, or other assurances of
payment of, the Obligations or any of them or to resort to such collateral
security or other assurances of payment in any particular order, and all of its
rights hereunder and in respect of such collateral security and other assurances
of payment shall be cumulative and in addition to all other rights, however
existing or arising.  To the extent that it lawfully may, Pledgor hereby agrees
that it shall not invoke any law relating to the marshalling of collateral which
might cause delay in or impede the enforcement of Secured Party’s rights under
this Pledge Agreement or under any other instrument creating or evidencing any
of the Obligations or under which any of the Obligations is outstanding or by
which any of the Obligations is secured or payment thereof is otherwise assured,
and, to the extent that it lawfully may, Pledgor hereby irrevocably waives the
benefits of all such laws.

 

Section 11.             PROCEEDS OF DISPOSITIONS. After deducting all expenses
payable to Secured Party, including, without limitation, pursuant to Section 7,
the residue of any proceeds of collection or sale of the Obligations or
Collateral shall, to the extent actually received in cash, be applied to the
payment of the remaining Obligations in such order or preference as Secured
Party may elect, proper allowance and provision being made for any Obligations
not then due or held as additional Collateral.  Upon the final payment and
satisfaction in full of all of the Obligations and the termination of the
Availability Period under the Loan Agreement and after making any payments
required by Sections 9-608(a)(1)(C) or 9-615(a)(3) of the NVUCC, any excess
shall be returned to Pledgor, and in any event Pledgor shall remain liable for
any deficiency in the payment of the Obligations.

 

Section 12.             REINSTATEMENT. The obligations of Pledgor pursuant to
this Pledge Agreement shall continue to be effective or automatically be
reinstated, as the case may be, if at any time payment of any of the Obligations
is rescinded or otherwise must be restored or returned by Secured Party upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of Pledgor or
any other obligor or otherwise, all as though such payment had not been made.

 

10

--------------------------------------------------------------------------------


 

Section 13.             MISCELLANEOUS.

 

13.01.      Notices.  Except as otherwise provided herein, whenever it is
provided herein that any notice, demand, request, consent, approval, declaration
or other communication shall or may be given to or served upon any of the
parties by any other party, or whenever any of the parties desires to give and
serve upon any other party any communication with respect to this Pledge
Agreement, each such notice, demand, request, consent, approval, declaration or
other communication shall be in writing and shall be given in the manner and to
the address, and deemed received, as provided for in the Loan Agreement. 
Delivery by telecopier of an executed counterpart of any amendment or waiver of
any provision of this Pledge Agreement or any Schedule shall be effective as
delivery of an original executed counterpart thereof.

 

13.02.      GOVERNING LAW.  THIS PLEDGE AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEVADA.

 

13.03.      [Reserved]

 

13.04.      Counterparts. This Pledge Agreement may be executed in two or more
separate counterparts, each of which shall constitute an original and all of
which shall collectively and separately constitute one and the same agreement.

 

13.05.      Headings.  The headings of each section of this Pledge Agreement are
for convenience only and shall not define or limit the provisions thereof.

 

13.06.      No Strict Construction. The parties hereto have participated jointly
in the negotiation and drafting of this Pledge Agreement.  In the event an
ambiguity or question of intent or interpretation arises, this Pledge Agreement
shall be construed as if drafted jointly by the parties hereto and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any provisions of this Pledge Agreement.

 

13.07.      Severability. In the event any one or more of the provisions
contained in this Pledge Agreement should be held invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision in a particular jurisdiction shall not in and of itself affect the
validity of such provision in any other jurisdiction).

 

13.08.      Survival of Agreement. All covenants, agreements, representations
and warranties made by the Pledgor herein and in the certificates or other
instruments prepared or delivered in connection with or pursuant to this Pledge
Agreement shall be considered to have been relied upon by the Secured Party and
shall survive the execution and delivery of the Loan Agreement and the advance
of all extensions of credit contemplated thereby, regardless of any
investigation made by the Secured Party, and shall continue in full force and
effect until this Pledge Agreement shall terminate (or thereafter to the extent
provided herein).

 

13.09.      Binding Effect; Several Agreement.  This Pledge Agreement is binding
upon the Pledgor and the Secured Party and their respective successors and
assigns, and shall inure to the benefit of the Pledgor, the Secured Party and
their respective successors and assigns, except that the Pledgor shall have no
right to assign or transfer its rights or obligations hereunder or any interest
herein (and any such assignment or transfer shall be void).

 

11

--------------------------------------------------------------------------------


 

13.10.      Waivers; Amendment.

 

(a)   No failure or delay of the Secured Party in exercising any power or right
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power.  The rights and remedies of
the Secured Party hereunder and of the Secured Party under the other Loan
Documents are cumulative and are not exclusive of any rights or remedies that
they would otherwise have.  No waiver of any provisions of this Pledge Agreement
or consent to any departure by the Pledgor therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) below, and then
such waiver or consent shall be effective only in the specific instance and for
the purpose for which given.  No notice to or demand on the Pledgor in any case
shall entitle the Pledgor to any other or further notice or demand in similar or
other circumstances.

 

(b)   Neither this Pledge Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Secured Party and the Pledgor.

 

IN WITNESS WHEREOF, intending to be legally bound, Pledgor has caused this
Pledge Agreement to be duly executed as of the date first above written.

 

American Wagering, Inc.

 

 

 

 

 

 

By:

/s/ Victor Salerno

 

 

Victor Salerno

 

 

Chief Executive Officer

 

 

 

 

Address:

675 Grier Drive

 

 

Las Vegas, Nevada 89119

 

Attention:

General Counsel

 

Telecopier No.:

(702)735-0142

 

 

 

Accepted and Agreed:

 

 

 

Alpine Advisors LLC,

 

as Secured Party

 

 

 

 

 

 

By:

/s/ Don R. Kornstein

 

 

Don R. Kornstein

 

 

Managing Member

 

 

12

--------------------------------------------------------------------------------


 

Schedule 1 to Pledge Agreement

Attached to and forming part of that certain

Pledge Agreement dated as of June 22, 2010

by

American Wagering, Inc., as Pledgor,

to

Alpine Advisors LLC, as Secured Party

 

List and Description of Pledged Securities

 

Description of Pledged Securities:

 

Issuer
of Stock

 

Class
of Stock

 

Certificate
Numbers

 

Number
of Shares

 

Percentage
of total
shares

 

Computerized Bookmaking Systems, Inc.

 

Common

 

1

 

100

 

100

 

 

Exact Name of Pledgor: American Wagering, Inc.

 

Pledgor is an organization

 

Pledgor is a corporation

 

Pledgor is organized under the laws of Nevada

 

Pledgor’s organizational identification number: none

 

13

--------------------------------------------------------------------------------